Citation Nr: 0637187	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-34 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1987 to 
February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for a heart murmur and 
residuals of a back injury.  In August 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

After the case was certified to the Board, records pertaining 
to Vocational Rehabilitation benefits were obtained that had 
not been considered by the RO.  A remand, pursuant to 
38 C.F.R. § 20.1304(c) is not necessary, however, as the 
claim regarding the back condition is granted, as noted 
below.

The issue of service connection for heart murmur is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Resolving all doubt, the medical evidence shows that the 
veteran's current low back disability is related to service.


CONCLUSION OF LAW

A low back disability was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of low 
back injury.  He testified that he injured his back in 
service when he fell during formation and that currently it 
is painful for him to stand on his feet.  He noted that he 
has had no other injury to his back.  The veteran's wife 
testified that they had been married for six years and that 
she had seen his back injury progressively worsen.  In sum, 
the veteran contends that his current low back disability is 
directly related to his service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a current low back disability.  A 
December 2000 VA medical record shows low back pain due to 
herniated disc.

The next issue is whether there is evidence of any in-service 
incurrence of a low back disability.

The service medical records show the veteran fell on the ice 
in January 1988 and had pain in his back.  On physical 
examination, the veteran's back was tender in the ileolumbar 
ligament area on the left greater than the right with no 
listing or spasm.  The assessment was probable low back 
strain in fall.  A March 1988 medical record notes muscular 
back pain from overuse.  A March 1988 x-ray examination 
report was negative.  

As the record shows a current low back disability and an in-
service low back injury, the determinative issue becomes 
whether there is any relationship between the two.  

A December 1993 private medical record notes that the veteran 
hurt his back in the Army when he slipped and fell and that 
he still complained of intermittent low back pain that was 
worse with heavy lifting or heavy work.

A February 2000 VA medical record shows the veteran received 
a lumbar epidural steroid injection to relieve back pain.  A 
May 2000 VA medical record shows complaints of back pain for 
the last 10 years.  It was noted that he had a back injury 12 
years ago.  The veteran reported that the pain had become 
constant over the past five years and increased with 
activity.  He stated that he was unable to sleep secondary to 
spasms.  Physical examination showed muscle tenderness over 
the right lower lumbar area.  The assessment was back pain.

VA medical records dated from August 2000 to April 2001 show 
ongoing complaints of chronic low back pain.  An August 2000 
VA medical record shows the veteran fell in 1997 and that 
over the years his back pain had become progressively worse.  
A later August 2000 VA medical record shows the veteran was 
fitted with a lumbosacral support brace for low back pain.  
In December 2000, the veteran's pain was found to be getting 
worse over the past year, but was not associated with any 
events, such as injury or lifting.  The pain reportedly had 
been in the lower lumbar region, a 7 out of 10 on a pain 
scale, and radiating to the left side, worsened by standing 
and partially alleviated by sitting.  January 2001 and 
February 2001 VA medical records show the veteran received 
additional lumbar steroid injections.  An April 2001 VA 
medical record shows complaints of back pain and spasm.  

Resolving all doubt, the Board finds that the evidence shows 
a relationship between the current back disorder and service.  
Specifically, the medical findings show an in-service injury 
to the low back in January 1988, current findings of 
herniated disc and spasm, and complaints of chronic back pain 
since service.  The veteran is competent to testify as to his 
symptoms and the Board does not find reason to doubt his 
credibility.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).  While a 
1997 fall was reported in August 2000, a December 2000 VA 
examiner noted that the worsening pain in the veteran's back 
was not associated with any injury.  Thus, the evidence is 
relatively equally-balanced and is resolved in favor of the 
veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For these reasons, service connection for a low back 
disability is warranted.

The Board has considered the veteran's service connection 
claim for a low back disability with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given 
the favorable outcome, as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for residuals of a low back 
injury is granted, subject to the rules and payment of 
monetary benefits.




REMAND

The veteran seeks service connection for a heart murmur.  He 
testified that a heart murmur was discovered in service after 
he went for treatment for blood poisoning from being cut by a 
barbed wire fence and that currently, he sometimes feels a 
pulsing sensation in his heart.   

The service medical records show the veteran was hospitalized 
with cellulitis and lymphangitis of the left upper extremity 
in November 1987 and that a 3/6 systolic ejection murmur in 
the aortic area and apex-axilla was found.  A heart murmur 
also was reported in 1988.

After service, an August 1991 VA examination report shows the 
veteran reported a history of heart murmur.  VA medical 
records dated from August 2000 to August 2003 show a systolic 
heart murmur of unknown etiology.  A November 2000 VA 
echocardiogram consult shows normal findings.  The August 
2003 examiner noted that the veteran had no significant 
organic or valvular disorder of the heart and that although 
mild tricuspid regurgitation was found on echo, this was not 
causing significant disability, as the veteran had a normal 
ejection fraction and no systemic signs of heart disease.  
Additionally, the examiner noted that the tricuspid 
regurgitation was not secondary to the veteran's history of 
cellulitis/lymphangitis, but was an incidental finding during 
examination.

In order to resolve this claim, it needs to be medically 
determined what the nature is of the veteran's current heart 
murmur and whether the post-service findings of heart murmur 
are related to service.  The veteran has not been afforded an 
appropriate VA examination for the purposes of securing the 
requisite medical opinion, regarding the service connection 
claim for heart murmur.  VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim. 
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  After completion of #1, provide a VA 
examination for the purpose of obtaining 
an opinion on the nature, etiology, 
severity, and date of onset of the 
veteran's heart murmurs.  The claims 
folder must be made available to the 
examiners for review before the 
examination.  The examiner should review 
the claims file prior to providing the 
opinions.  Specifically, the examiner 
should do the following:

(a)  Assess the nature of the veteran's 
heart murmur, including any physical 
impairment and underlying disease.

(b)  Provide an opinion as to whether it 
is very likely, as likely as not, or 
highly unlikely, that the veteran's heart 
murmur is related to service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


